DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear as it claims the “first filaments being formed out of a first material” in lines 2-3, and also the “first filaments being formed out of a third material different from the first material . . . “ in lines 6-7.  It is not possible for the first filaments to be formed of a first material and also be formed of a third material that is different than the first material.  For the purpose of examination, the examiner will treat the limitation in lines 6-7 as “the third filaments being formed out of a third material different from the first material” as the examiner believes was the intent of the application based upon the specification and drawings. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12-14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2017/0354402, hereinafter “Lee”).
Regarding Claim 1, Lee discloses an implantable braid (abstract), comprising a plurality of groups of first filaments (Figure 17A, 260), the first filaments being formed out of a first material ([0016] – first material is platinum), a plurality of groups of second filaments (270), the second filaments being formed out of a second material different from the first material ([0016] – second material is nitinol and platinum drawn-filled tube), and a plurality of groups of third filaments (250), said first (interpreting this as third, see 112 rejection above) filaments being formed out of a third material   different from the first material and the second material ([0053] – third material is stainless steel.  Please note:  although [0053] is directed to an embodiment as seen in Figures 13-16, reference number 250 remains the same and would be the same material as described in [0053]).  Lee further discloses that the respective groups of first filaments, second filaments, and third filaments are braided together in a starting filament arrangement in which each group of second filaments is positioned directly adjacent to one of the groups of first filaments, each group of third filaments is positioned directly adjacent to one of the groups of second filaments, each group of first filaments has one of the groups of second filaments directly adjacent thereto, and each group of second filaments is directly adjacent to one of the groups of first filaments on one side, and directly adjacent to one of the groups of third filaments on another side (as seen in Figures 17B and Figures 18-20.  
Regarding Claim 12, Lee discloses the braid as tubular (Figure 10 and described in [0050]).
Regarding Claim 13, Lee discloses a metallic braid for implantation within a human body (abstract and [0016]), where the braid comprises a plurality of groups of first filaments (Figure 17A, 260), where the first filaments are formed out of a first material ([0016] – first material is platinum), and a plurality of groups of second filaments (270), wherein the second filaments are formed out of a second material different from the first material ([0016] – second material is nitinol and platinum drawn-filled tube), 11Docket No. 19-008 US1 where one of the first material and the second material is a drawn filled tube (DFT) wire (the second material is a drawn-filled tube as disclosed in [0016]).  The groups of first filaments and the groups of second filaments are capable of being braided together by a braiding machine and arranged in a starting filament arrangement on the braiding machine before braiding begins, and in the starting filament arrangement are capable of positioning such that each group of second filaments is positioned directly adjacent to one of the groups of first filaments.  Please note:  as this is a product by process claim, the structure of the device is met by Lee and “the patentability of a product does not depend on its method of production.” (see MPEP 2113).
Regarding Claim 14, Lee discloses that the first material is a radiopaque material ([0016] where first material is platinum alloy which would be radiopaque), and the second material is the DFT wire ([0016]).  
Regarding Claim 20, Lee discloses the braid as tubular (Figure 10 and described in [0050]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 9-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding Claims 2, 3, and 9-11, Lee discloses the invention of Claim 1 substantially as described above but does not specifically disclose that the second material is one of a monofilament and a drawn filled tube, that the third material is the other one of the monofilament and the drawn filled tube, that the second material is the monofilament and the third material is the drawn filled tube.  Lee fails to specifically disclose that each group of first filaments consists of two filaments of the first material, each group of second filaments consists of two filaments of the second material, and each group of third filaments consists of two filaments of the third material, or that the first material is platinum, the second material is cobalt chromium alloy, and the third material is a DFT wire comprising a platinum core and a sheath made of the cobalt chromium alloy.  
However, Lee discloses that the filaments can be made of a variety of materials ([0016] and [0051-0052]) including monofilaments and drawn filled tubes. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to construct the implantable braid of Claim 1 with the materials as claimed in Claims 2, 3, and 9-11 since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding Claim 19, Lee discloses the invention of Claim 13 substantially as described above but does not specifically disclose that every filament that forms the braid is made of the first material or the second material.  However, Lee discloses that the filaments can be made of a variety of materials ([0016] and [0051-0052]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to construct the implantable braid of Claim 13 with every filament that forms the braid made of the first material or the second material since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Claims 4-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Janardhan et al. (US 8,904,914, hereinafter “Janardhan”).
Regarding Claims 4-8 and 15-18, Lee discloses the invention of Claims 1 and 13 substantially as described above but does not specifically disclose the tensile strengths and cross-sections as claimed.  
Janardhan discloses an implantable braid that can be metallic (Column 2, lines 12-45) that is disclosed with many tensile strengths (Column 48, lines 25-68) and therefore cross- sectional areas.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to construct the implantable braid of Claims 1 and 13 with the tensile strength and cross sections as disclosed by Janardhan and the materials taught by Lee since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368. The examiner can normally be reached M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE L NELSON/            Examiner, Art Unit 3774